



Exhibit 10.13
kraftheinzlogo.jpg [kraftheinzlogo.jpg]


November 2, 2017
Re:    Consulting Agreement
Dear John,
This letter sets forth the terms of the consulting arrangement between you and
The Kraft Heinz Company (“Kraft Heinz” or the “Company), effective November 1,
2017 (the “Agreement”).
1.    Consulting Services. You agree to provide advisory and consulting services
(the “Services”) to CEO Bernardo Hees and Chairman Alex Behring related to the
current and historical finances of the Company; relationships with licensors,
customers and vendors; employee matters; product development, marketing and
distribution; government affairs and strategic opportunities (including
potential mergers, divestitures, or acquisitions). You will participate in
reviews of performance. You will also attend site visits and other Company
meetings/events as requested from time to time. The Services are distinct from
the duties you provide as a member of the Board of Directors of Kraft Heinz or
any committee thereof.
2.    Payment for Services. You will be paid for the Services at the rate of
$500,000 per year, payable monthly in arrears. You will be provided with certain
administrative support, and expenses incurred while performing the Services will
be covered in a manner most administratively convenient for the Company
3.    Termination. Either party may terminate the Agreement at any time by
providing 30 days notice to the other party. Upon termination, Kraft Heinz will
have no further payment obligations, and you will have no further Services
obligations, under the Agreement.
4.    Confidentiality. You agree to keep confidential and not to disclose in any
manner any confidential or proprietary information obtained in performance of
the Services under this Agreement without the prior written consent of Kraft
Heinz. Your agreement with respect to confidential and proprietary information
shall survive termination or expiration of this Agreement. Upon termination or
expiration of this Agreement for any reason, you agree to return to the General
Counsel of Kraft Heinz all papers, records or other documents, and any
electronic information that The Kraft Heinz Company has made available to you in
connection with the performance of the Services, including all copies thereof.


By signing below, you acknowledge that you understand and accept the terms and
conditions of this Consulting Agreement.


By:
/s/ John T. Cahill
 
John T. Cahill





ON BEHALF OF THE KRAFT HEINZ COMPANY


By:
/s/ Bernardo Hees
 
By:
/s/ James J. Savina
 
Bernardo Hees
 
 
James J. Savina
 
Chief Executive Officer
 
 
SVP, General Counsel and Corporate Secretary




